Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 14, 2011 TRANS WORLD ENTERTAINMENT CORPORATION (Exact name of registrant as specified in its charter) New York 0-14818 14-1541629 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) identification No.) 38 Corporate Circle, Albany, New York (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (518) 452-1242 None (Former name or former address, if changed since last report.) Item 5.07. Submission of Matters to a Vote of Security Holders Trans World Entertainment Corporation held its Annual Meeting of Shareholders on July 14, 2011 at which Isaac Kaufman and Michael Nahl were reelected to the Board. Each of these directors will serve a term of office of three years. The certified results of the matters voted upon at the meeting, which are more fully described in our proxy statement, are as follows: Description of Matters Submitted Proposal No. 1 Election of Directors For Withheld Broker Non-Votes Isaac Kaufman Michael Nahl SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TRANS WORLD ENTERTAINMENT CORPORATION Date: July 18, 2011 /s/ John J. Sullivan John J. Sullivan Executive Vice President-Finance, Chief Financial Officer and Secretary
